Citation Nr: 1439663	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation for individual unemployability as due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St.  Petersburg, Florida.  The claim was before the Board on a prior occasion, and was remanded as an inextricably intertwined issue associated with other pending claims for service connection in October 2012.  Those claims have been resolved in the Veteran's favor and are final; however, the claim for TDIU does require additional evidentiary development.  

In an October 2012 Board decision and remand, it was noted that the issues of entitlement to service connection for hyperventilation, chest pains, black outs, and sterility due to exposure to gas chamber toxins, as well as whether new and material evidence had been received so as to reopen previously denied claims of entitlement to service connection for shingles and retinal problems, to include as secondary to gas chamber toxins, had been raised by the record but not adjudicated in the first instance.  It does not appear as if the RO has taken any action on these claims, and as the Board does not have jurisdiction over them, they are yet again referred to the RO for appropriate action.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that her service-connected disabilities, alone or in combination with each other or other factors, prevent her from engaging in substantially gainful employment.  She is currently in receipt of service-connected compensation benefits for a headache disorder at a 30 percent evaluation, posttraumatic stress disorder (PTSD) at a 30 percent evaluation, and hypertension at a noncompensable rating.  Her combined rating is 50 percent.  

At the outset, it is noted that the Veteran has not met the threshold disability level to be considered for entitlement to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  Nonetheless, if the evidence does suggest that service-connected disablement does prevent the Veteran from engaging in any type of substantially gainful employment commensurate with her skills, training, and education level, the claim is to be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See 38 C.F.R. § 4.16; Thun v. Peake, 22 Vet. App. 111 (2008).  The RO, in noting this requirement, determined that evidence of record did not support such a referral.  

Of principal concern to the Board is the current status of the Veteran's employment.  In a 2013 VA examination, it was noted that the Veteran had not worked in a fulltime capacity since 1995; however, she did report that she does some seasonal work for H&R Block during the months associated with income tax season.  It was, nonetheless, expressly noted by the examining physician that the Veteran cannot work when experiencing a migraine attack, and that such attacks occur at least 3-4 times monthly.  Previous examination reports, to include a VA examination of February 2010, note that headaches occurred twice weekly for three to four months in duration, followed by a period of inactivity, followed again by several months of active attacks.  

The Veteran, in support of her claim, has provided a disciplinary letter from H&R Block which noted that the Veteran had poor attendance (worked "her own hours" as opposed to a set schedule), and that she was inattentive to company guidance and failed to report to an in-person meeting with her supervisor.  

With respect to entitlement to TDIU, the Board notes that eligibility is determinate on the Veteran being "unemployable."  This is defined as being unable to gain and maintain substantially gainful employment, and the fact that "marginal" employment is held will not prohibit the Veteran from being eligible to TDIU benefits.  In the current case, the Veteran works only for several months of the year, and even at that, appears, at least potentially, to be unable to maintain acceptable attendance.  Given her reports of migraine frequency and its associated incapacity, this poor attendance is, at least in part, potentially suggested by the record to be the result of service-connected migraine headaches.  This evidence, while not determinative, is suggestive of the fact that the Veteran's seasonal (and possibly sporadic) employment with the tax preparation company is, in fact, marginal in nature and not representative of substantially gainful employment.  

Essentially, the record raises the issue that the Veteran is potentially limited to, at most, marginal employment as a result of service-connected disablement.  In order to address that issue, further development is needed, and a comprehensive occupational assessment from a VA physician should occur.  In this regard, it is asked that a VA physician opine as to if it is at least as likely as not that the Veteran's service-connected disablement, alone or in concert with other factors, prevents her from engaging in substantially gainful (i.e. non-marginal) employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an occupational examination with a VA physician to determine the following:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected headache disorder, PTSD, and hypertension, acting alone or in combination with other factors, prevents the Veteran from gaining or maintaining substantially gainful employment (i.e. employment that is not marginal in nature)?  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

Should the examiner answer in the affirmative, the case is to be referred to VA's Director of Compensation (Director) for consideration of an extraschedular award of TDIU.  

2.  Should the Director determine that extraschedular TDIU is not warranted, or should the examination results indicate that the Veteran is capable of substantially gainful employment, an appropriate supplemental statement of the case is to be issued following a re-adjudication of the claim.  The claim should then be returned to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



